IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


A.P.,                                      : No. 26 MM 2015
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
J.P.,                                      :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

        AND NOW, this 11th day of March, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.